PER CURIAM

(on motion for rehearing).

On page 627 of our original opinion, it is stated that:
“It is highly probable that the claim by the State of New Jersey renders appellants’ title unmarketable. There are no allegations in the record that New Jersey’s claim is transparently ungrounded. In fact, the allegations made by Lawyers Title as to the complexity of any inquiry into whether New Jersey’s claim is in fact valid, indicate that the title is subject to reasonable doubt and hence unmarketable.”
This language is withdrawn and in its place the following language is substituted:
“It is possible that the general claims by the State of New Jersey render appellants’ title unmarketable. There are no allegations in the record that these claims are transparently ungrounded. The allegations made by Lawyers Title as to the complexity of any inquiry *713into whether New Jersey’s alleged claim is in fact valid or extant, may indicate that the title is subject to reasonable doubt and hence unmarketable.”
Motion for rehearing denied without costs.